Black, C.
This cause was commenced in the Tippecanoe *230Superior Court, whence) upon change of venue, it went to the 'Carroll Circuit Court.
It was an action by the appellee, administrator of the estate 'of Madison P. Bennett, deceased, to recover damages of the appellant because of the death of said Bennett, resulting from an injury received by him while employed as a switchman in appellant’s yard at Lafayette, and when he was engaged in the line of his duty and under the direction of his immediate .superior, in coupling two freight cars, the injury being occa.sioned by reason of the defective construction and condition of the draw-bar and bumper of one of said cars, whereby said draw-bar and bumper had too much lateral motion, so that the draw-bars and bumpers of said ears, instead of abutting together, passed each other, and said switchman, in undertaking to couple said cars, was, without his fault, struck by the draw-bar and bumper of one of the cars and driven against the end and head timbers of the other car.
There was an answer of general denial; and the cause was tried by a jury, by whom a special verdict was returned in favor of the appellee. A motion made by appellant for a new trial was overruled, and this ruling alone is assigned, as error. There is no dispute as to any question of law. The only question which this court is asked to decide is whether the verdict was sustained by' sufficient evidence.
' There was evidence tending to support the verdict. As to some of the facts found there was contradictory testimony; ¡but this court can not, upon such ground, interfere with the •conclusion of the jury, supported by the action of the trial 'court in overruling a motion for a new trial.
The judgment should be affirmed.
Per Curiam. — It is ordered, upon the.foregoing opinion, ;that the judgment be, and it hereby is, affirmed, at the costs cof appellant.